UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22185 IndexIQ Trust (Exact name of registrant as specified in charter) 800 Westchester Ave., Suite N-611 Rye Brook, NY10573 (Address of principal executive offices) (Zip code) Adam S. Patti IndexIQ Advisors LLC 800 Westchester Ave., Suite N-611 Rye Brook, NY10573 (Name and address of agent for service) Registrant's telephone number, including area code: 1-888-934-0777 Date of fiscal year end: April 30 Date of reporting period: October 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).
